Citation Nr: 0517662	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a gynecological 
disability, to include irregular menstrual cycle.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a left great toe 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to service connection for a right jaw 
disability, to include temporomandibular joint syndrome.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Entitlement to service connection for allergies.

11.  Entitlement to service connection for bilateral hearing 
loss.

12.  Entitlement to service connection for right side 
numbness, to include presumptive service connection as an 
undiagnosed illness.

13.  Entitlement to service connection for a skin disorder, 
to include presumptive service connection as an undiagnosed 
illness.

14.  Entitlement to service connection for a sinus disorder, 
to include presumptive service connection as an undiagnosed 
illness.

15.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1991.  
She served in the Southwest Asia Area of Operations during 
the Gulf War from January 1, 1991 to February 28, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In this decision, the RO denied entitlement to 
service connection for the disabilities listed above.  This 
appeal also arises from a June 2003 decision that denied 
entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 for multiple service-connected 
disabilities evaluated as noncompensable.

The veteran provided testimony before a Veterans Law Judge 
(VLJ) from the Board at a videoconference hearing held in 
March 2005.  The VLJ that conducted this hearing will make 
the final determination in this appeal.  38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

In January 2002, the veteran filed a claim for entitlement to 
service connection for a right ankle disability.  In May 
2003, she appears to have filed a claim for service 
connection for a left knee disability.  Neither issue has 
been adjudicated by an agency of original jurisdiction (AOJ) 
and is not properly before the Board.  These issues are not 
inextricably intertwined with the issues on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.

The issues of service connection for a psychiatric 
disability, feet disability, skin disability, right knee 
disability, and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The evidence establishes a causal link between the 
veteran's current menometrorrhagia with irregular menses 
cycle, ovarian/follicular cysts, chronic cervical 
inflammation, and recurrent bacterial vaginosis; and her 
military service.

2.  The veteran has been diagnosed with sinusitis, cervical 
degenerative disc disease (DDD), carpal tunnel syndrome 
(CTS), dermatitis, tinea versicolor, and melasma.

3.  The preponderance of the evidence is against a 
relationship between the veteran's current left great toe 
numbness, right-side numbness, sinus disorder, right shoulder 
disability, chronic headaches, right temporomandibular joint 
(TMJ) syndrome, left ankle, and allergies; and her military 
service.

4.  The veteran has been awarded a combined schedular 
evaluation of 30 percent disabling effective from October 15, 
2001; the date her original claim for entitlement of service 
connection was received by VA.


CONCLUSIONS OF LAW

1.  Menometrorrhagia with irregular menses cycle, 
ovarian/follicular cysts, chronic cervical inflammation, and 
recurrent bacterial vaginosis was incurred as a result of 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  A left great toe disability was not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

3.  A right shoulder disability was not incurred in, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  

4.  Chronic headaches were not incurred in, or aggravated by, 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  

5.  A right jaw disability, to include TMJ syndrome, was not 
incurred in, or aggravated by, military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

6.  A left ankle disability was not incurred in, or 
aggravated by, military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  

7.  Allergies were not incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

8.  Right side numbness, to include signs and symptoms of an 
undiagnosed illness, were not incurred as a result of, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2004).  

9.  Signs and symptoms of an undiagnosed skin problem were 
not incurred as a result of military service.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

10.  A sinus disorder, to include signs and symptoms of an 
undiagnosed illness, were not incurred as a result of, or 
aggravated by, military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2004).  

11.  A compensable evaluation under the provisions of 
38 C.F.R. § 3.324 is not authorized.  38 C.F.R. § 3.324 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in October 2001, November 2001, February 2002, and 
July 2004.  By means of these letters, the appellant was told 
of the requirements to establish entitlement to service 
connection for the issues on appeal.  She was advised of her 
and VA's respective duties and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
appellant was apprised of the evidence considered by VA and 
the applicable laws and regulations in the Statement of the 
Case (SOC) issued in June 2003 and the Supplemental Statement 
of the Case (SSOC) issued in November 2004.  The SOC and SSOC 
informed her of applicable law and regulations, the evidence 
reviewed in connection with her claim by VA, and the reasons 
and bases for VA's decision.  The October 2001, November 
2001, and February 2002 notifications were provided prior to 
the Agency of Original Jurisdiction's (AOJ) initial adverse 
decision in March 2003.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in 
October 2001, November 2001, February 2002, and July 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
examinations in September 2002, November 2002, and August 
2004.  As regards the issues decided below, these 
examinations noted accurate medical histories, detailed 
findings on examination, and the appropriate diagnoses and 
opinions.

However, the examiners failed to provide specific opinions 
regarding etiology of some of the veteran's claimed 
disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), Charles v. Principi, 16 Vet. App. 370 
(2002).  Remand for a new examination to obtain such opinions 
on the issues decided below is not warranted in the current 
case.  Regarding the issues in which an opinion on etiology 
was not rendered, there is substantial contemporaneous 
medical evidence in both the service medical records and 
post-service examinations to show that no claimed disability 
existed during military service or that a current disability 
does not exist.  Any medical opinion sought regarding a 
disability that was not noted, treated, or diagnosed in the 
service medical records would merely be speculation and not 
competent probative evidence regarding the etiology of a 
claimed disability.  See Godfrey v. Brown, 8 Vet. App. 113, 
114 (1995).  Therefore, the Board concludes that there is 
sufficient evidence to render equitable determinations by a 
lay adjudicator on the issues decided below.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records, VA, and private 
treatment records have been obtained and incorporated into 
the claims file.  VA has requested that the veteran identify 
and submit release forms in order to obtain private treatment 
records in its letters of October 2001, November 2001, 
February 2002, and July 2004.  However, some of the 
identified private treatment records have not been obtained.  
The veteran submitted letters from the private healthcare 
providers that indicate these records have been destroyed.  
Therefore, any further attempts to develop this evidence are 
not warranted, as these attempts would obviously be futile.  
As the appellant herself provided the information 
substantiating the destruction of the missing records, there 
is no duty to notify her of VA's inability to obtain these 
records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  Finally, the veteran was afforded a hearing before 
a VLJ in March 2005 and a transcript of this hearing has been 
placed in the claims file.  Therefore, the Board concludes 
that all pertinent evidence, still available, regarding the 
issues decided below has been obtained and incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decisions.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The service medical records indicate during her entrance 
examination in October 1989, the veteran did not report any 
prior medical history regarding her toes, sinuses, chronic 
allergies, right shoulder, chronic headaches, jaw, ankles, or 
any type of numbness.  On examination, her sinuses, 
neurologic system, and musculoskeletal system were reported 
to be normal.  However, the veteran was noted to have 
asymptomatic pes cavus.

Service outpatient records noted treatment for an ingrown 
toenail on the left great toe, and a callus that was 
determined to be secondary to "abducto hallux."  Her 
ingrown toenail was again treated in June 1990.  Beginning in 
October 1990, the veteran complained of right side/arm 
numbness and pain.  Examiners in December 1990 attributed 
these complaints to nerve compression syndrome, CTS, and DDD 
of the cervical spine.  It does not appear that the veteran 
was given a separation examination.  

A private urgent care record of January 1992 noted that the 
veteran had been involved in a motor vehicle accident (MVA).  
She complained of back, right hip, right shoulder, right 
wrist, and neck pain.  The assessment was diffuse 
musculoskeletal pain post-MVA.

In April 1993, a private outpatient record noted the 
veteran's complaints of nasal congestion, cough, fever, and 
chills.  It was reported that X-rays had revealed sinus 
densities in the left maxillary and right frontal sinuses.  
The assessment was sinusitis.  

An outpatient record dated in August 1994 noted the veteran's 
complaints of left arm and right side numbness and tingling, 
absent menses, difficulty loosing weight, and depression.  
The assessment was possible sides effects from medication 
("Norplant").

A private outpatient record dated in April 2000 noted the 
veteran's complaints of pain, numbness, and tingling in her 
right hand.  She reported that prior nerve conduction studies 
and electromyography (EMG) has been positive for CTS, but the 
symptoms had recently become worse.  The assessment was 
probable bilateral CTS.  Private treatment and operative 
records note continual treatment for CTS from 2000.  

In January 2001, the veteran's private physician prepared a 
letter in which he associated the veteran's right side pain 
and numbness with her CTS and recent pregnancy.  It was 
found, based on the veteran's reported medical history, that 
her CTS had its onset during military service.  

A neurosurgery consultation of March 2001 noted the veteran's 
complaints of pain, numbness, and tingling in the arms from 
the hands to the shoulders.  Examination revealed weakness 
and mild atrophy in the abductor pollicis brevis, opponens 
pollicis brevis, and thenar eminence muscles.  There was no 
evidence of cord compression or nerve root compression.  The 
examiner reported that recent EMG was consistent with CTS.  

A private outpatient record dated in March 2001 reported that 
the veteran had sustained an injury the previous fall while 
at work.  Since then, she had complained of headaches, neck 
pain, right shoulder pain, and radicular pain down her right 
arm.  The assessment was tension headaches and possible 
radicular symptoms of the cervical spine.  

In April 2001, the veteran complained of neck pain.  The 
diagnoses were CTS and a strain of the right trapezius "or 
neck pain from whatever."  

A private sinus X-ray of September 2001 found small retention 
cysts in the veteran's left maxillary and left frontal 
sinuses.  A sinus CT scan of October 2001 confirmed the 
existence of a mucous retention cyst or polyp in the inferior 
left maxillary antrum.  

Another outpatient record of September 2001 reported that the 
veteran was being seen for a second opinion regarding her 
allergies.  It was noted that the veteran had tested positive 
for an allergy to molds in 1993.  The assessment was chronic 
rhinitis.  

In October 2001, the veteran complained of a history of 
irregular menstrual cycle and that she had vaginal bleeding 
every day for the past month.  The assessment was 
dysfunctional uterine bleeding, probably anovulatory.  

In November 2001, it was noted that the veteran was being 
seen for follow-up of her sinus complaints.  She continued to 
complain of headaches and right ear aches.  The examiner 
reported that a recent sinus CT scan had revealed resolution 
of her sinus inflammation and that the retention cyst in the 
left maxillary was smaller.  He found that no sinus disease 
currently existed.  The examiner opined that the veteran's 
headaches and earaches were related to migraines and TMJ 
disorder.

The veteran continued to complain of headaches and neck pain 
in December 2001.  Another outpatient record noted that the 
veteran had experienced headaches for the past year.  The 
veteran had reported sustaining a right cervical injury 
approximately one week before the onset of her headaches.  
She also reported that she had not had any cervical or right 
trapezoid symptoms prior to her injury.  She currently 
complained of right-sided headaches that radiated down her 
arm, soreness over the right trapezoid/mastoid region, and 
right jaw pain and stiffness.  The examiner's impression was 
that it was not clear whether the veteran's complaints could 
be attributed to her reported trauma, secondary phenomenon 
related to her headaches, or the consequence of her 
medication.

A separate outpatient record of December 2001 noted the 
veteran had tenderness to palpation on TMJ joints.  The 
assessment was TMJ pain syndrome.  

The veteran was afforded a VA podiatry examination in January 
2002.  She complained of experiencing left great toe numbness 
since she had ingrown toenails removed in military service.  
On examination, her left foot and toes had no deformity.  
There was no abnormality noted with the cuticle and nail of 
her left great toe.  There was no evidence of scar tissue, 
bunion formation, or hallux valgus.  There was no tenderness 
or pain found in the left great toe.  Neurosensory 
examination was reported to be intact.  X-ray of the left 
foot found a small speck of metallic densities lateral to the 
proximal 5th metatarsal and at the margin of the left ankle 
film.  Otherwise, the X-ray was noted to be unremarkable.  
The assessment was left great toe numbness.  

During a VA gynecological examination given in September 
2002, the veteran complained of a history of irregular 
menstrual cycles with breakthrough bleeding, 
menometrorrhagia, vaginal discharge, and lower 
abdominal/pelvic pain.  Physical examination found no 
abnormalities.  Ultrasound did note bilateral 
ovarian/follicular cysts.  Colposcopy noted chronic cervical 
inflammation and vaginal cultures revealed a recurrent 
bacterial vaginosis.  The impressions included 
menometrorrhagia.  The examiner recommended using oral 
contraceptive steroids to help regulate the veteran's menses 
cycles.

A VA general medical examination conducted in September 2002 
noted impressions of rhinorrhea with postnasal drip, 
bacterial vaginosis with Gardnerella bacteria, and 
periodontal disease.

A VA dental examination of November 2002 noted the veteran's 
complaints of slight diffuse pain over the right angle of the 
mandible.  However, she could not localize the pain when 
asked to do so by the examiner.  On examination, there was no 
functional impairment or loss of motion found with the jaw.  
The examiner noted that the clinical and diagnostic testing 
had not found any evidence of trauma, malocclusion, or soft 
tissue lesion.  There was evidence of chronic early adult 
periodontal disease.  

In November 2002, the veteran was given a VA EMG study.  She 
reported pain, numbness, and weakness in her neck, right 
shoulder, right arm, and right hand.  The veteran also noted 
that she had experienced headaches everyday for the past ten 
years.  The impression was normal EMG, nerve conduction, and 
F waves studies.  Also noted in the impression were 
paresthesiae, migraines, and cephalgia.  The examiner found 
no evidence of neuropathy, myopathy, radiculopathy, or CTS.  
The veteran was found to suffer with severe prostrating 
headaches.  

A VA skin examination of November 2002 noted the veteran's 
complaints of having skin problems and rashes since her 
military service.  The diagnoses were dermatitis, tinea 
versicolor, berloque dermatitis, eczematous dermatitis, and 
melasma.

A private sinus CT scan taken in July 2003 found bowing of 
the nasal septum with right lateral septal spur, rhinitis 
with narrowing of the nasal passages, and bilateral ethmoid 
and maxillary sinusitis with probable retention cyst or polyp 
in the inferior aspect of the left maxillary sinus.  

A private neurology consultation of July 2003 noted the 
veteran's complaints of tingling and numbness in both upper 
extremities and a cyst in her right wrist.  The examiner 
appears to indicate that recent EMG and nerve conduction 
study had confirmed bilateral CTS.  The veteran underwent 
surgical neuroplasty of the median and ulcer nerves in the 
right wrist in December 2003.  

In August 2003, the veteran underwent maxillary antrostomy 
and debridement, septoplasty, and submucous resection of the 
nasal turnbinates.  The diagnoses were chronic maxillary 
sinusitis, deviated nasal septum, nasal turbinate 
hypertrophy, and nasal obstruction. 

A private cervical spine MRI taken in November 2003 revealed 
disc degeneration at the C5-C6 level with diffuse posterior 
bulging of the disc annulus, which resulted in some 
effacement of the ventral thecal sac.  However, there was no 
significant dislocation herniations, or canal or neural 
foraminal stenosis.  

A VA EMG was provided to the veteran in March 2004.  She 
complained of numbness and tingling in her right hand and 
arm, weakness in the right hand, and pulling of the right 
fourth and fifth fingers.  On examination, there was weakness 
in both upper extremities and diminished pinprick sensation 
in the fingers.  The impression was electrodiagnostic 
evidence of very mild bilateral CTS.  It was opined by the 
examiner that he doubted the veteran's upper extremity 
weakness was related to the CTS or was neurologic in origin.  

In May 2004, the veteran underwent neuroplasty of the median 
and ulnar nerves in the left wrist.  The diagnosis was left 
CTS.  

A private brain MRI taken in June 2004 revealed a soft tissue 
density in the left maxillary antrum that most likely 
represented a mucus retention cyst.

During a VA neurologic examination in August 2004, the 
veteran complained of pain at scar of the CTS surgery and 
pain with grasping objects.  She also complained of weakness 
and functional loss that required using her hands.  However, 
she acknowledged that her numbness and tingling had 
significantly improved since her wrist surgery.  The 
diagnosis was status post carpal tunnel release of the left 
wrist.  

An operative report of August 2004 noted the veteran 
underwent sinus surgery to include maxillary antrostomy and 
debridement, and control epistaxis.  The diagnosis was 
chronic maxillary sinusitis and uncontrolled epistaxis.  A 
sinus CT scan taken in February 2005 found evidence of new 
mucosal thickening with the right maxillary sinus, 
opacification of the ethmoidal air cells, possible 
opacification of the right infundibulum, and no change in the 
left maxillary sinus retention cyst.  

A private chiropractor confirmed by letter of May 2005 that 
the veteran had been treated for injuries in 1997 with 
diagnoses for lumbar strain, muscle tension headaches, 
subluxation of multiple cervical vertebra, sprain/strain 
injury to the cervical spine, migraine, and muscle spasm.  

At her Board hearing in March 2005 and in multiple lay 
statements submitted in May 2005, the veteran and her family 
contend the she injured her right shoulder during a fall in 
basic training.  She noted that after her ingrown toenail was 
removed in military service, she developed blood cots and 
numbness in her toe.  She claimed that her headaches began 
during military service and that a treating physician had 
told her that they were related to her allergies.  The 
veteran asserted that her ankles started giving her problems 
after she began to run in the military and that she currently 
had instability in the ankles.  Regarding her right-sided 
numbness, she claimed that she had been bitten by an insect 
while in the field in Germany.  The veteran testified that 
her right wrist had swollen after the bite and she could not 
move her right side.  She attributed her current TMJ syndrome 
to being hit in the head by a pugle stick and other injuries 
during basic training, and due to having her wisdom teeth 
removed during military service.  She acknowledged that the 
TMJ syndrome was not diagnosed until 1999 or 2000.  


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for an undiagnosed illness may be granted 
to a veteran who served in Southwest Asia during the Gulf War 
who exhibits objective indications of chronic disability 
which result from an illness or combination of illnesses 
manifested by one or more signs or symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more and by 
history, physical examination, and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.


Service Connection for a Gynecological Disability

The service medical records note that between April 1990 and 
her separation in March 1991; the veteran was seen on five 
occasions for vaginal discharge, irregular menses, and 
abdominal/pelvic pain.  The veteran was consistently 
diagnosed with pelvic inflammatory disease.  Both her lay 
statements and post-service medical evidence note continued 
complaints of gynecological problems.  The VA compensation 
examination of September 2002 noted a diagnosis of 
menometrorrhagia.  Testing at that time revealed the 
existence of ovarian/follicular cysts, chronic cervical 
inflammation, and recurrent bacterial vaginosis.

Based on the established history of chronic complaints and 
diagnoses since the veteran's military service, the Board 
finds that service connection is warranted for 
menometrorrhagia with irregular menses cycle, 
ovarian/follicular cysts, chronic cervical inflammation, and 
recurrent bacterial vaginosis.


Service Connection for Signs and Symptoms of Sinus, Right-
sided numbness, and Skin problems.

The veteran has contended that her signs and symptoms of a 
sinus, right-sided numbness, and skin problems are the result 
of an undiagnosed illness arising from his military service 
in the Gulf War.  As a layperson, the veteran is competent to 
provide evidence on injuries and symptomatology.  See 
Espiritu, supra.  

A review of the post-service evidence is clear that these 
problems have been attributed to diagnosed disorders.  The 
veteran's sinus problems have been attributed by healthcare 
professionals to sinusitis and allergic rhinitis.  Her 
complaints of right-sided numbness have been diagnosed as 
part of her service-connected cervical spine and CTS 
disabilities.  Finally, her skin problems have been diagnosed 
as dermatitis, tinea versicolor, berloque dermatitis, 
eczematous dermatitis, and melasma.  Therefore, these 
disorders cannot be granted presumptive service connection 
under the provisions of 38 C.F.R. § 3.317.  


Service Connection for Sinus, Right Shoulder, Headaches, TMJ 
Syndrome, Left Ankle, and Allergies.

The lay statements have claimed that the disabilities 
associated with the veteran's sinuses, right shoulder, 
headaches, TMJ, left ankle, and allergies began during 
military service.  However, there are no complaints or 
diagnoses for these disorders in the service medical records.  
In fact, the veteran did not seek medical attention for these 
disabilities until many years after her separation from 
military service.  The veteran has received multiple VA 
compensation examinations that have failed to associate these 
problems with the veteran's military service.  As there is no 
objective evidence of service origin or competent opinion 
that has linked these disabilities to military service, the 
Board finds that the claims for service connection for sinus, 
right shoulder, headaches, TMJ syndrome, left ankle, and 
allergy disabilities must be denied.


38 C.F.R. § 3.324

Under 38 C.F.R. § 3.324, VA is authorized to award a single 
10 percent evaluation if a veteran has received multiple 
service-connected disabilities that are all evaluated as 
noncompensable.  The veteran currently is in receipt of a 
combined 40 percent schedular evaluation effective from 
August 26, 2004; and a 30 percent schedular evaluation 
effective from October 15, 2001.  The latter is the date the 
veteran's original claim for entitlement to service 
connection was received by VA.  See 38 C.F.R. § 3.400.  Since 
the veteran is in receipt of a schedular evaluation from the 
date of her original claim, award of a compensable evaluation 
under the provisions of 38 C.F.R. § 3.324 is prohibited and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


Conclusion

It is the Board's determination that that the evidence 
supports the grant of entitlement to service connection for 
menometrorrhagia with irregular menses cycle, 
ovarian/follicular cysts, chronic cervical inflammation, and 
recurrent bacterial vaginosis.  However, the preponderance of 
the most probative evidence is against the grant of service 
connection for sinuses, right shoulder, headaches, TMJ, left 
ankle, and allergies disabilities.  As the veteran's problems 
with her sinuses, skin, and right-sided numbness have been 
attributed to diagnosed disorders, presumptive service 
connection under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 for signs and symptoms of an undiagnosed 
illness are not authorized.  It is also determined that the 
veteran is not entitled to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 as a matter of law.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the diagnosis and 
etiology of these disorders than the appellant's statements.  
To the extent that the appellant described the causation of 
her related symptomatology, her lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against the current claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for menometrorrhagia with 
irregular menses cycle, ovarian/follicular cysts, chronic 
cervical inflammation, and recurrent bacterial vaginosis; is 
granted.

Entitlement to service connection for a left great toe 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for a right jaw disability, 
to include TMJ syndrome, is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for right side numbness, to 
include presumptive service connection as an undiagnosed 
illness, is denied.

Entitlement to presumptive service connection for signs and 
symptoms of an undiagnosed skin disorder is denied.

Entitlement to service connection for sinus disorder, to 
include presumptive service connection as an undiagnosed 
illness, is denied.

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is denied.


REMAND

The Board notes that the service medical records report 
treatment for skin rash, bilateral foot, and right knee 
problems.  However, there is no medical opinion of record 
that has addressed whether these complaints are etiologically 
related to the veteran's current skin, feet, or right knee 
disabilities.  Therefore, this case must be remanded for 
another VA compensation examination to evaluate the veteran 
and provide a competent medical opinion regarding the 
etiology of the veteran's current skin, feet, and right knee 
disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004) (The duty to 
assist requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

In addition, VA ear examination of November 2002 noted the 
veteran's complaints of noise exposure during military 
service.  The diagnosis was "hearing loss, bilaterally, most 
likely secondary to loud noise exposure during the service."  
This examiner noted that the veteran's medical records, to 
include the service medical records, had not been available 
for review.  Also, the examiner indicated that no diagnostic 
or clinical tests had been performed in connection with the 
examination.  A private audiometric graph completed in 
October 2003 commented that the veteran's bilateral hearing 
was within normal limits.  It appears that the VA examiner's 
opinion of November 2002 was not based on any objective 
hearing test or review of the medical history, but instead 
based solely on the veteran's complaints and reported 
history.  Thus, the resulting nexus opinion is inadequate.  
While the private audiometric testing of October 2003 did 
note normal hearing, as the accompanying graph was not 
interpreted numerically, the Board cannot determine whether a 
hearing loss for VA purposes currently exists.  See 38 C.F.R. 
§ 3.385.  Under the circumstances, additional VA examination 
and audiometric testing must be obtained to establish whether 
a current hearing loss exists and, if so, whether this 
hearing loss is related to the veteran's military service.

In November 2002, the veteran was given a VA psychiatric 
examination.  The examiner noted that she had not reviewed 
the veteran's medical records, to include the service medical 
records, in connection with this examination.  The examiner 
opined that the veteran had major depression and that this 
depression had started during the Gulf War.  In recent 
contentions to VA, the veteran has claimed that she currently 
suffers with post-traumatic stress disorder (PTSD).  She 
asserts that this PTSD is either the result of her combat 
experiences during the Gulf War or due to sexual assault or 
harassment sustained during the war.  Her VA outpatient 
records note diagnoses for PTSD.  As the November 2002 
examiner did not have access to the veteran's entire medical 
history, and due to the fact that subsequent examiners 
provided different diagnoses based on differing reported 
history, the Board finds that addition examiner is required 
to clarify this matter.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the veteran and provide her 
with all appropriate notification 
regarding VA's duty to assist in a claim 
for service connection for PTSD due to a 
personal attack/assault.  This 
notification should be in compliance with 
the provisions of 38 C.F.R. §§ 3.159 and 
3.304(f)(3).  

2.  Contact the veteran and request that 
she identify all healthcare providers 
that have treated her right knee, feet, 
skin, and psychiatric problems since 
March 2005.  Ask her to complete and 
return all appropriate release forms in 
order for VA to obtain any identified 
private treatment.  After the release 
forms have been returned, request copies 
of all treatment records from the 
identified healthcare providers.  All 
responses and/or evidence should be 
associated with the claims file.

3.  Contact the Southern Nevada VA Health 
Care System and request all of the 
veteran's relevant inpatient and 
outpatient treatment records dated from 
August 2004 to the present time.  All 
responses and/or evidence received should 
be associated with the claims file.

4.  The veteran should be scheduled for a 
VA orthopedic examination.  Send the 
claims folder to the examiner for review.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should be provided with the following 
instructions.

The veteran has claimed that she 
currently has a right knee and bilateral 
foot disabilities that are a result of 
her military service.  She has testified 
that she injured her right knee and feet 
during a fall in basic training and due 
to running during military service.  Her 
service medical records report complaints 
of right knee and foot problems in March 
1990.  

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Does the veteran currently have right 
knee and/or bilateral foot disabilities?  
Please provide all appropriate diagnoses.  
If so, is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that any of these disabilities are 
related to the veteran's military 
service? 

5.  The veteran should be scheduled for a 
VA skin examination.  Send the claims 
folder to the examiner for review.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should be provided 
with the following instructions.

The veteran has claimed that she 
currently has a skin disorder that is a 
result of her military service.  She has 
testified that she developed a skin 
disorder during her military service, to 
include service in the Gulf War.  Her 
service medical records report treatment 
of a skin rash in March 1990, prior to 
her deployment in the Gulf War.  

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Does the veteran currently have a skin 
disorder?  Please provide all appropriate 
diagnoses.  If so, is it at least as 
likely as not (i.e., 50 percent 
probability or greater) that any of 
current skin disorder is related to the 
veteran's military service? 

6.  The veteran should be scheduled for a 
VA psychiatric examination.  Send the 
claims folder to the examiner for review.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should be provided with the following 
instructions.

The veteran has claimed that she 
currently has a psychiatric disability is 
a result of her military service.  She 
has claimed that she also underwent 
sexual assault and harassment during her 
service in the Gulf War.

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Does the veteran currently have a 
psychiatric disability?  Please provide 
all appropriate diagnoses.  If so, is it 
at least as likely as not (i.e., 50 
percent probability or greater) that any 
of current psychiatric disability is 
related to the veteran's military 
service? 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  Specifically, 
the examiner should review the VA 
psychiatric examination of November 2002 
and provide a rational why he or she 
agrees or disagrees with the conclusions 
of the November 2002 examiner.

7.  The veteran should be scheduled for a 
VA hearing examination.  Send the claims 
folder to the examiner for review.  All 
necessary tests, to include 
hearing/audiometric tests, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should be provided with the following 
instructions.

The veteran has claimed that she 
currently has bilateral hearing loss that 
is a result of loud noise she was exposed 
to during her military service.  Based on 
a review of the medical history and 
testing, the examiner should provide 
answers to the following questions:

Does the veteran currently have hearing 
loss?  Please provide all appropriate 
diagnoses.  If so, is it at least as 
likely as not (i.e., 50 percent 
probability or greater) that any of 
current hearing loss is related to the 
veteran's military service? 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  A rationale of 
what evidence/history the examiner found 
more persuasive and less persuasive 
should be provided in the examination 
report.  Specifically, the examiner 
should review the VA ear examination of 
November 2002 and provide a rational why 
he or she agrees or disagrees with the 
conclusions of the November 2002 
examiner.

8.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then implement corrective 
procedures.  

9.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, she and her 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies her; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


